DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on February 5, 2021 & May 3, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The replacement sheets of drawings were received on February 5, 2021.  These drawings have been reviewed and considered by the examiner, and are not approved for entry at this stage of the prosecution.  The replacement drawings (see figs. 1 & 3 for instance) only appear to show a continuous linear outlet and not a first and second outlet as set forth in the claims.  A review of the specification as originally filed provides support for two outlets [00024] where the outlet for temperature controlled air stream is preferably placed above the outlet for the humidity controlled air stream.  As such, the drawings as submitted fail to depict a representation supported by the original disclosure regarding two distinct outlets positioned one above the other.

Claim Objections
Claim 20 is objected to because of the following informality: It is noted that Claim 20 does not retain the previous amendments to the claim within the “currently amended” version.  The phrase “a display station for receiving the carriage” was previously deleted from the claimed subject matter, but reintroduced in the current pending form (note line 2).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9-13, 16, 18-19 & 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In Claim 1, the phrase “like a curtain over the open front of the display station” does not find support in the disclosure as originally filed, i.e., there is no mention of an air curtain effect associated with the system.  Additionally, the phrase “air from the second air stream is retained inside the display station by the first air stream” does not find support in the disclosure as originally filed.  It is noted that [00039] does detail that the “cold air forces the humidified air into a mix and tumbles over the face of the produce”, but this functionality does not provide support for the newly claimed subject matter.  In Claim 28, the phrases relating to the outlets being included “at or near a front edge of the top wall” & “towards the front edge of the top wall” are deemed additionally, the disclosure does not adequately support the phrase “second outlet is arranged inside of the first outlet thereby being closer to the back wall than the first outlet”.  Consequently, the remaining claims are rejected since they are depend, directly or indirectly, upon rejected Claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 9-13, 16, 18 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 8, the phrase “the produce” is unclear and confusing since it is not known whether the produce is a positively claimed feature in combination with the system; for example, in line 2, the recitation “a carriage for carrying produce” is deemed intended use in scope, but the controlled atmosphere through outlets above the produce appears to positively incorporate the produce as a claimed limitation [for examination purposes, the produce is deemed to constitute a positively recited limitation].  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 20 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Miller [US 3,392,543] in view of GB 2,317,688.  Miller teaches of a produce display system (fig. 1, col. 1 – notes the transferring of products, such as produce) including: a carriage (125) for carrying produce to be displayed; a display station (10) for receiving the carriage, the display station defining an open front for the carriage to enter into the display station (shown in the figures); and an environmental control system (defined as intake and discharge duct means along with refrigeration system) which produces an atmosphere around the carriage of reduced temperature compared to ambient.  Miller teaches applicant’s basic inventive claimed system as outlined {mapped} above, including the use of a first outlet (20) providing a first air stream of reduced temperature {cooled condition air} that acts as an air curtain over the front of the display station (note airflow out of (20) as shown in fig. 2), and the use of a second outlet (upper (21)) providing an additional air stream over the produce such that the air from the additional air stream is retained inside the display station by the first air stream (note the flow of air streams as depicted within the fig. 2 depiction); but Miller does not disclose the aspect of increased humidity compared to ambient as it might relate to the second outlet.  As to this aspect, GB`688 is cited as an evidence reference for the known concept of utilizing a moisture supply apparatus (4) within a refrigerated display cabinet (20).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller so as to incorporate a means to increase the humidity within the display station as taught by GB`688 because this arrangement would enhance the versatility of Miller’s device by providing a means by which added moisture (i.e., increased humidity) is supplied to the interior of the display station in order to counteract the drying effect of refrigeration on fresh products, such as produce.  As modified, GB`688 depicts the means {structural components} by which the humidified air stream and cooled air stream are produced.  As to the incorporation of distinct duct outlets, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the air streams separable {such as by utilizing two distinct ducts whereby a user could independently control the air streams as dependent upon the characteristics and/or preferences of the product being displayed}, since it has been held that constructing a formally integral structure into various elements, where the elements perform the same function as the integral structure, involves only routine skill in the art.  Additionally, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the outlets by rearranging their positions relative to each other since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  Regarding Claim 7, as modified, the system would likewise include an ozone generator ((9) of GB`688) to place ozone into the atmosphere around the produce.  Again, GB`688 is cited as an evidence reference for the known concept of utilizing an ozone generator (9) within a refrigerated display cabinet (20).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller so as to incorporate a means to produce ozone within the display station as taught by GB`688 because this arrangement would enhance the versatility of Miller’s device by providing a means by which the growth of bacteria, fungus, mold, algae and various yeasts can be controlled within a high humidity and moisture rich environment.  Regarding Claim 9, as modified, the ozone can be placed in the second or additional air stream (note figs. 1-2) as dependent upon which stream an end user wishes to provide the ozone - GB`688 shows the flow of ozone within the cooled treated air stream, but the placement of the ozone generator within Miller’s device can be varied depending upon the system characteristics desired.  Regarding Claim 10, as modified, the environmental control system is incorporated in the display station.  Regarding Claim 11, as modified, the prior art shows the environmental control system being provided internal to the display station; but does not show a portion of the control system being external to the display station with associated connections to connect to the external environmental control system.  As to this aspect, administrative notice was previously taken of the fact that refrigerated units can have a portion of the environmental control system situated external to the display unit; since the notice was not challenged in the rely, the position is taken that environmental control systems provided externally to a display station are established prior art.  As such, this “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  As to claim 20, the position is taken that the similarly claimed features have adequately been mapped above within the rejections and therefore a redundant mapping of the features is superfluous; wherein the carrier base (125) is deemed analogous to a pallet of produce (i.e., a portable platform that can support produce) that can be received within the assembly between a top, back and side walls with an open front (note figs. 1-6), wherein the pallet includes an open channel (note fig. 6) along the rear of the carrier base that aligns with a back wall of the display cabinet.  Regarding Claim 28, again Miller teaches of a produce display station assembly (fig. 1) including: a top wall; a back wall; side walls (see figures) spaced apart by at least the width of a standard pallet (a standard pallet in this case would equate to the standard width size of (125)); an open front for receiving a pallet (125) of produce (produce is one of the items that can be stored on the pallet); a first outlet (20) for a temperature controlled air stream included at or near a front edge of the top wall for directing the temperature controlled air stream over the open front and into the display station (note fig. 2); and a second outlet (upper (21) for instance) capable of providing a means for an air stream of increased humidity {such as when modified as previously outlined} included towards the front edge of the top wall for directing the air stream of increased humidity over the produce in the display station; wherein the second outlet is arranged inside of the first outlet thereby being closer to the back wall than the first outlet (shown in fig. 2).
Claims 12, 13 & 16, 18-19, 22, 23 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller and GB 2,317,688 and further in view of Navarro et al., [US 202/0000229].  The prior art teaches applicant’s basic inventive claimed system as outlined {mapped} previously; but does not disclose ranges of temperature or humidity levels as prescribed by applicant.  As to this aspect, Navarro teaches the known construction of various merchandiser modules, such as a low temperature module and a medium temperature module, where a module can keep the temperature within a range of 32-41 degrees Fahrenheit.  Additionally, GB`688 gives an example of a test carried out where the humidity was measured at a minimum of 80% for testing purposes.  According, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize varying ranges of temperature and humidity levels as dictated by the needs and/or preferences of an end user in view of the prior art because the ability to vary the temperature and humidity levels allows a user to fine tune the optimal environment required within the display system in order to preserve a product, regardless of the type of product on display.  Regarding Claim 13, as modified, the position is taken that the conditioned atmosphere can include less than 1% ozone if so desired by the end user [GB`688 discloses that ozone maintained at 1.5 to 2.5 parts per million in air for a period of time is sufficient to kill substantially all of the bacteria, mold, fungus, yeast within the apparatus].  As to claims 16, 18-19, 22, 23 & 26, the position is taken that the similarly claimed features have adequately been mapped above within the rejections and therefore a redundant mapping of the features is superfluous. 

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.  With regards to applicant’s drawing submission, the current action makes clear the deficiencies relating to the outlets representation within the figures.  The previous outstanding 112 rejections have been overcome by applicant’s amendments, but new issues are raised by amendments within the same reply and thus claim indefiniteness remains.  With regards to the Miller & GB`688 combination, the position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Miller discloses applicant’s basic system, minus the incorporation of an increased humidity aspect via a separate outlet.  GB`688 teaches such an aspect, i.e., fog generator, ozone generator etc., within a refrigerated environment where the advantages of such an incorporation are readily outlined.  GB`688 is noted for addressing a known problem, i.e., providing moisture within a refrigerated environment while also providing the management of bacteria for fresh products, and therefore is uniquely qualified as a relevant teaching.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ. 2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ. 2d at 1396.  
Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOH
May 4, 2021

/James O Hansen/Primary Examiner, Art Unit 3637